DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 14 October 2022.
Claims 1-7, 9-15 and 17-22 are pending. Claims 21-22 are newly added. Claims 1, 9, and 17 are independent claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-3, 6, 9-11, 14, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Costa et al. (US 2013/0304607, published 14 November 2013, hereafter Costa) and further in view of Roy et al. (US 2020/0019643, published 16 January 2020, hereafter Roy) and further in view of Djabarov et al. (US 2015/0074596, published 12 March 2015, hereafter Djabarov) and further in view of Spear (US 8307278, patented 6 November 2012) and further in view of Schwartz et al. (US 2019/0324825, filed 26 March 2019, hereafter Schwartz).
As per independent claim 1, Costa discloses a system, comprising:
a non-transitory memory having instructions stored thereon and a processor configured to read the instructions (paragraph 0064) to:
	receive interaction data of a user for at least one interaction with a network environment (paragraph 0023: Here, user behavior data is received from the network device (paragraph 0020))
	identify an intent of the user based on the interaction data (paragraph 0028-0030: Here, based on a user interaction, content is customized)
	populate the at least one zone with one or more modules (Figure 4, item 420; paragraphs 0030 and 0052: Here, a layout module, such as a panel, ribbon, frame, list, or other representation is identified to be populated)
	populate each of the one or more modules with content based on the identified intent (Figure 4, item 420; paragraph 0052: Here, the layout module is populated by content)
Costa fails to specifically disclose selecting a layout for a user interface presented to the user based on the identified intent, wherein the layout includes at least one zone. However, Roy, which is analogous to the claimed invention because it is directed toward customizing layouts based upon user interactions, discloses selecting a layout for a user interface presented to the user based on the identified intent, wherein the layout includes at least one zone (paragraphs 0005, 0032, and 0043). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Roy with Costa, with a reasonable expectation of success, as it would have enabled a user to customize the layout of contents based upon his/her interactions. This would have allowed a user to view contents based upon their interactions, thereby providing greater control over contents.
Costa fails to specifically disclose modifying a presentation-related parameter of the at least one or more modules in the at least one zone of the layout based on an interaction rate of the user with respect to the one or more modules for the identified intent. However, Djabarov, which is analogous to the claimed invention because it is directed toward tailoring a display based upon user interactions, discloses a layout including at least one zone and modifying a presentation-related parameter of the one or more modules in the at least one zone of the layout based on an interaction rate of the user with respect to the one or more modules for the identified intent (paragraphs 0040 and 0048: Here, based upon multiple user interactions, the area of a selected screen area is modified to occupy a larger portion of the screen area). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Djabarov with Costa, with a reasonable expectation of success, as it would have enabled a user to tailor their experience to their needs. This would have provided an improved user experience.
Additionally, Costa fails to specifically disclose a layout including a plurality of zones and populating each of the plurality of zones with one or more modules, wherein at least one of the plurality of zones is populated with a plurality of modules. However, Spear, which is analogous to the claimed invention because it is directed toward partitioning a screen display to incorporate frames and sub-frames for display, discloses a layout including a plurality of zones and populating each of the plurality of zones with one or more modules, wherein at least one of the plurality of zones is populated with a plurality of modules (Figures 6-7; column 6, line 43- column 7, line 9). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Spear with Costa, with a reasonable expectation of success, as it would have enabled a user to divide and subdivide a display for simultaneously viewing multiple sets of contents. This would have provided a user with a more efficient browsing experience, as they would not be required to navigate between multiple sets of contents. Instead, the contents would be simultaneously displayed, allowing for a better viewing experience.
Finally, Costa fails to specifically disclose wherein a first zone of the plurality of zones has a dynamic size determined based on the one or more modules selected for the first zone, and wherein the one or more modules selected for a second zone in the plurality of zones are selected based on the one or more modules selected for the first zone. However, Schwartz, which is analogous to the claimed invention because it is directed toward adjusting frame sizes based on contents, discloses wherein a first zone of the plurality of zones has a dynamic size determined based on the one or more modules selected for the first zone, and wherein the one or more modules selected for a second zone in the plurality of zones are selected based on the one or more modules selected for the first zone (Figure 34; paragraphs 0306-0310). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Schwartz with Costa, with a reasonable expectation of success, as it would have allowed for dynamically adjusting zones based upon contents. This would have provided a user the advantage of tailoring the display to the specific contents to facilitate improved display of contents.
As per dependent claim 2, Costa, Roy, Djabarov, Spear, and Schwartz disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Roy further discloses wherein the one or more modules are selected by a trained machine-learning model configured to implement a dynamic module selection process (Figure 8; paragraphs 0028-0029). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Roy with Costa, with a reasonable expectation of success, as it would have enabled a user to updating contents based upon a user’s interaction. This would have enabled for dynamically updating the selection based upon a user’s selection, thereby providing greater control over display of contents.
As per dependent claim 3, Costa, Roy, Djabarov, Spear, and Schwartz disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Costa fails to specifically disclose wherein the machine-learning model comprises a recurrent neural network. However, the examiner takes official notice that use of a recurrent neural network was notoriously well-known in the art at the time of the applicant’s effective filing date as providing machine learning having temporal dynamic behavior. It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the well-known with Costa, with a reasonable expectation of success, as it would have allowed for updating the selection based upon a dynamic updates to the user selections. 
As per dependent claim 6, Costa, Roy, Djabarov, Spear, and Schwartz disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Costa discloses wherein the interaction data includes historic data for a customer associated with the at least one interaction, session data for the at least one interaction, or a combination thereof (paragraph 0028).
With respect to claims 9-11, the applicant discloses the limitations similar to those in claims 1-3, respectively. Claims 9-11 are similarly rejected.
	With respect to claim 14, the applicant discloses the limitations similar to those in claim 6. Claim 14 is similarly rejected.
	With respect to claim 17, the applicant discloses the limitations similar to those in claim 1. Claim 17 is similarly rejected.
	With respect to claim 19, the applicant discloses the limitations similar to those in claim 6. Claim 19 is similarly rejected.


Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Costa, Roy, Djabarov, Spear, and Schwartz and further in view of Finkelstein et al. (US 2018/0260680, filed 15 May 2018, hereafter Finkelstein).
As per dependent claim 4, Costa, Roy, Djabarov, Spear, and Schwartz disclose the limitations similar to those in claim 3, and the same rejection is incorporated herein. Costa fails to specifically disclose the processor is further configured to read the instructions to: update the intent of the user to select an updated layout, each time the user transitions between interface pages of the network environment or at predetermined time intervals. However, Finkelstein disclose the processor is further configured to read the instructions to: update the intent of the user to select an updated layout, each time the user transitions between interface pages of the network environment or at predetermined time intervals (paragraph 0138: Here, based upon a second user input, the intent is updated to reflect a second intent, based upon a new confidence level). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Finkelstein with Costa, with a reasonable expectation of success, as it would have enabled for improving user intent based upon additional information. This would have increased the likelihood, based upon confidence, that the correct intent is selected and populated.


Claims 5, 7, 13, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Costa, Roy, Djabarov, Spear, and Schwartz and further in view of Harazi et al. (US 2021/0034225, filed 31 July 2019, hereafter Harazi).
As per dependent claim 5, Costa, Roy, Djabarov, Spear, and Schwartz disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Costa fails to specifically disclose wherein the at least one zone specifies at least one predetermined module. However, Harazi, which is analogous art to the claimed invention because it is directed toward customizing GUI templates, discloses wherein the at least one zone specifies at least one predetermined module (paragraph 0007: Here, the GUI includes a plurality of predefined containers within the template). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Harazi with Costa, with a reasonable expectation of success, as it would have enabled for defining predetermined contents. This would have enabled for limiting the number of items to be customized, thereby conserving processing and network resources.
As per dependent claim 7, Costa, Roy, Djabarov, Spear, and Schwartz disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Costa fails to specifically disclose wherein the identified intent includes a default intent corresponding to a default layout. However, Harazi discloses a default layout (paragraph 0007). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Harazi with Costa, with a reasonable expectation of success, as it would have enabled for defining predetermined contents. This would have enabled for limiting the number of items to be customized, thereby conserving processing and network resources.
With respect to claims 13 and 15, the applicant discloses the limitations similar to those in claims 5 and 7, respectively. Claims 13 and 15 are similarly rejected.
	With respect to claim 20, the applicant discloses the limitations similar to those in claim 7. Claim 20 is similarly rejected.


Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Costa, Roy, Djabarov, Spear, and Schwartz and further in view of Schrier et al. (US 2007/0079236, published 5 April 2007, hereafter Schrier).
As per dependent claim 12, Costa, Roy, Djabarov, Spear, and Schwartz disclose the limitations substantially similar to those in claim 11, and the same rejection is incorporated herein. Costa fails to specifically disclose selecting a next-best fit module. However, Schrier discloses use of a next-best fit module (paragraph 0083). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Schrier with Costa, with a reasonable expectation of success, as it would have allowed for selection of modules based upon specific algorithms. This would have allowed for selecting a best item for each template space. 
	With respect to claim 18, the applicant discloses the limitations similar to those in claims 2-4. Claim 18 is similarly rejected.


Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Costa, Roy, Djabarov, Spear, and Schwartz and further in view of Ngo et al. (US 2021/0158423, filed 22 November 2019, hereafter Ngo).
As per dependent claim 21, Costa, Roy, Djabarov, Spear, and Schwartz disclose the limitations similar to those in claim 2, and the same rejection is incorporated herein. Costa fails to specifically disclose wherein the trained machine learning model is configured to receive a user selection as input, and wherein the trained process is based in part on the prior user selections. However, Ngo, which is analogous to the claimed invention because it is directed toward training a model, discloses wherein the trained machine learning model is configured to receive a user selection as input, and wherein the trained process is based in part on the prior user selections (paragraph 0094). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Ngo with Costa, with a reasonable expectation of success, as it would have enabled a user to train a model based upon dynamic zone selections. This would have provided a user with the advantage of having a customized display based upon a trained machine learning model for improving display of contents.


Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Costa, Roy, Djabarov, Spear, and Schwartz and further in view of Gelosi (US 2021/0157975, filed 4 February 2021, provisional filed 17 October 2017).
As per dependent claim 22, Costa, Roy, Djabarov, Spear, and Schwartz disclose the limitations similar to those in claim 1, and the same rejection is incorporated herein. Costa fail to specifically disclose wherein the recurrent neural network is a sequence-to-sequence network configured to select a set of best fit modules for insertion into each of the plurality of zones. However, Gelosi, which is analogous to the claimed art because it is directed toward using a neural network to identify a best fit module, discloses wherein the recurrent neural network is a sequence-to-sequence network (paragraph 0494) configured to select a set of best fit modules for insertion (paragraph 0265). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Gelosi with Costa, with a reasonable expectation of success, as it would have provided a user the ability to process the contents using a trained neural network. This would have provided the user the advantage of identifying a best fit for populating the page without user interaction, thereby providing an automated filling of frames.


Response to Arguments
Applicant’s arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Costa, Roy, Djabarov, Spear, and Schwartz.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KYLE R STORK/Primary Examiner, Art Unit 2144